February 26, 2013 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, DC20549 Re: Delaying Amendment for Combination of Certain Series of the Allianz Variable Insurance Products Trust (the "VIP Trust") (SEC File Nos. 333-186251 and 811-09491) with and into Corresponding Series of the VIP Trust, and for Combination of Certain Series of the Allianz Variable Insurance Products Fund of Funds Trust (the "Fund of Funds Trust") (SEC File Nos. 333-186260 and 811-21624) with and into Corresponding Series of the Fund of Funds Trust, on Form N-14. Dear Sir/Madam: Pursuant to Rule 473 under the Securities Act of 1933, as amended, on behalf of the above referenced Registrants, we hereby file a delaying amendment with respect to Registrant’s Registration Statement on Form N-14 (File Nos. 333-186251 and 333-186260), filed with the Securities and Exchange Commission relating to the combination of certain series of the Trusts. The Registration statements were filed with the Securities and Exchange Commission on January 28, 2013 pursuant to Rule 488 under the Securities Act. The Registrant hereby amends the Registration Statement to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. If you have any questions or comments, please feel free to contact the undersigned. Sincerely, Allianz Variable Insurance Products Trust Allianz Variable Insurance Products Fund of Funds Trust By: /s/ Erik Nelson Erik Nelson, Chief Legal Officer 763/765-7453 Erik.Nelson@allianzlife.com Allianz Investment Management LLC, 5701 Golden Hills Drive, Minneapolis, MN 55416-1297. www.allianzlife.com Allianz Investment Management LLC is a registered investment adviser that is a wholly owned subsidiary of Allianz Life Insurance Company of North America. This information is confidential and is intended only for the use of the individusl(s) and/or entities named above. This information should not be copied, forwarded, or further disseminated.
